Per Curiam :
The respondent in this case was charged "with having received on account of two clients several small sums of money which he failed to pay to them and were not paid until after the commencement of these proceedings. The respondent did not take the stand on his own behalf and the charges against him were proved by undisputed testimony. The respondent is seventy-one years of age, having been admitted to practice in 1868, and during a large portion of the time that this money was unpaid was seriously sick. The official referee, while finding that the respondent was guilty of the charge, has recommended that in view of the extenuating circumstances detailed in his report the respondent be treated with clemency. While we cannot too strongly condemn the conduct of the respondent and severely censure him for his failure to properly account to his clients for the money that he had collected, we adopt the suggestion of the referee and with this censure take no further proceedings. Present — Ingraham, P. J., McLaughlin, Clarke, Scott and Dowling, JJ. Respondent censured. Order to be settled on notice.